DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-11, 15, 17-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0324675) in view of Gunnewig et al. (2007/0066746) and Osanai et al. (JP 60-096622A).
Regarding claims 1, 3, 8 and 15:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach a VDA Test 275 formaldehyde emission of less than 0.5 ppm [0025; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach glass fibers [0095], and the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach that the polyoxymethylene polymer is a copolymer having terminal hydroxyl groups [0149; Examples].
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.  After the substitution, there is no longer a polymeric nucleant in the composition.  
Luo et al. fail to teach the claimed colorant.
However, Osanai et al. teach a colorant that can be rapidly dispersed in a synthetic resin composition that avoids defects and color unevenness of molded articles (page 3).  Osanai et al. teach that the colorant comprises a dispersant that is a non-polar polyethylene having a molecular weight of from about 500 to about 10,000, and a density of 0.90 to 0.94 (page 4; Examples).  Osanai et al. teach that their colorant is useful in a variety of synthetic resin composition (page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the colorant of Osanai et al. as the colorant in Luo et al. to provide a colorant that is rapidly dispersed, and that avoids defects and color unevenness of molded articles.
Since the composition and formaldehyde emission is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde extractable content.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
	Regarding claims 4-6:  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].
	Regarding claims 9, 10, and 17:  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].
	Regarding claim 11:  The claim merely identifies the source of the ethylene bis stearamide.  It is the same structural compound that is present in Luo et al. [0170].
	Regarding claim 18:  Luo et al. teach glass fibers [0095].  
Regarding claims 19 and 20:  Luo et al. fail to teach a thermoplastic elastomer. 
However, Gunnewig et al. teach that adding a thermoplastic polyurethane to a polyoxymethylene composition provides an impact modifier, which produces smooth internal surfaces [0096].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add thermoplastic polyurethane as taught by Gunnewig et al. to the composition of Luo et al. to improve impact strength and produce smooth internal surfaces.
Regarding claim 21:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.
Regarding claim 22:  Luo et al. teach the claimed amount [Examples].
Regarding claims 23-26:  Luo et al. teach molded articles [Examples] for medical products [0002, 0007] and consumer appliances [0007], and fuel pumps [0107].  A fuel pump is a “conveyor part” since it conveys fuel.  
Regarding claim 29:  Luo et al. teach terminal hydroxyl groups with alkoxy groups [Examples], and a terminal hydroxyl group content of greater than about 5 mmol/kg [0149].


Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0324675) in view of Gunnewig et al. (2007/0066746). 
Regarding claim 27:  Luo et al. teach a polymer composition comprising polyoxymethylene having a melt index of 9 cm3 per 10 min, an antioxidant, and wherein the composition is free of formaldehyde scavengers [0166-0174; Examples].  Luo et al. teach a VDA Test 275 formaldehyde emission of less than 0.5 ppm [0025; Examples].  Luo et al. teach 0.50 wt% of an acetal nucleating agent [Examples].  Luo et al. teach 0.07 wt% of the acid scavenger calcium-12 hydroxystearate [0168-0174; Examples].  Luo et al. teach 0.20 wt% of the lubricant ethylene bis stearamide wax [0170-0174; Examples].  Luo et al. teach adding 0.3% of a sterically hindered phenol antioxidant [0092; Examples].  Luo et al. teach that the polyoxymethylene polymer is a copolymer having terminal hydroxyl groups [0149; Examples].
Luo et al. fail to teach a mineral nucleating agent.
However, Gunnewig et al. teaches that talc is an inorganic nucleating agent for polyoxymethylene compositions that can be used interchangeably with a polyacetal nucleating agent [0083].  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use talc as taught by Gunnewig et al. in place of the acetal polymer of Luo et al. as a nucleating agent.  It is a simple substitution of one known element for another to obtain predictable results.  After the substitution, there is no longer a polymeric nucleant in the composition.  
Since the composition and formaldehyde emission is the same as claimed, the composition of Luo et al. will possess the claimed formaldehyde extractable content.  The composition will also possess the claimed notched Charpy impact strength since it is the same as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. 
Regarding claim 28:  Luo et al. teach that the molded article is part of a coffee maker [0107].
	 

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that since Luo et al. teach that their polyoxymethylene polymer is end-capped, the polyoxymethylene has no terminal hydroxyl groups.  This is not persuasive because Luo et al. specifically teach that their end-capped polyoxymethylene comprises terminal hydroxyl groups [0149].  The amount of the terminal hydroxyl content is lower due to the end-capping, but it is still present [0149].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763